Sturgis, J.
In this action brought by Annette H. Howe of Hartford, Connecticut, to recover damages for personal injuries received on July 6, 1939, while riding along the highway in St. Frederick, P. Q., as a guest passenger in an automobile driven by Theresa Houde of Rumford, Maine, at the close of the plaintiff’s case, the defendant, without offering any evidence, rested and moved for a directed verdict. The motion was granted and an exception allowed.
It is well settled that a verdict should not be ordered for the defendant by the Trial Court when, taking the most favorable view of the plaintiff’s evidence, including every justifiable inference, different conclusions may be fairly drawn from the evidence by different minds. Collins v. Wellman, 129 Me., 263, 151 A., 422; Young v. Chandler, 102 Me., 251, 66 A., 539.
*120A careful study of the record convinces this court that it was for the jury to say whether in this case the defendant had been negligent and the plaintiff had exercised due care. The defendant was not entitled' to a directed verdict.
Only one side of the case having as yet been heard, it seems best not to recite or discuss the facts. The entry is

Exception sustained.

(Barnes, C. J., having retired, did not join in this opinion.)